UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          4/28/2021
 SPECTRUM DYNAMICS MEDICAL
 LIMITED,

                                Plaintiff,                      DISCOVERY ORDER

                    -against-                               18-CV-11386 (VSB) (KHP)


 GENERAL ELECTRIC COMPANY et al.,

                                Defendants.

KATHARINE H. PARKER, United States Magistrate Judge

       Defendants General Electric Co. et al. contend that Plaintiff Spectrum Dynamics Medical

Ltd. failed to properly review its production for relevance and requests an order requiring

Plaintiff to re-review and re-produce its documents. Defendants first raised this issue in a case

management conference. In response, the Court requested information from Plaintiff as to its

document review process. Plaintiff properly complied with this request. Unhappy with

Plaintiff’s response, Defendants filed a Rule 37 motion to compel Plaintiff “to properly review,

designate, and produce relevant documents, and for costs, including attorneys’ fees incurred in

reviewing Plaintiff’s productions and bringing the motion.” (ECF No. 237.)

       That motion led to a Rule 37 counter-motion by Plaintiff to compel Defendants to

disclose certain information about its method of reviewing Plaintiff’s document production to

reveal the basis for their accusation that Plaintiff’s production was improper. (ECF No. 251.)

       This Court requires a pre-motion conference before the filing of any motion. Both

motions were filed in contravention of this Court’s Individual Practices. To minimize

unnecessary motion practice, and thereby reduce costs and expedite discovery, this Court



                                                1
endeavors to address discovery issues through regularly scheduled case management

conferences. The parties are reminded that Rule 1 of the Federal Rules of Civil Procedure

requires that parties construe and employ the Rules of Civil Procedure to secure the just,

speedy, and inexpensive determination of every action and proceeding. The rules were

amended in 2015 to emphasize that lawyers and parties must cooperate to achieve the goals of

the Rule. Fed. R. Civ. P. 1 committee notes to 2015 amendment. Over-use, misuse, and abuse

of procedural tools such as Rule 37 motions to compel are contrary to Rule 1.

         Additionally, with respect to Defendants’ motion, the Court is satisfied based on

Plaintiff’s filing at ECF No. 233, that Plaintiff reasonably complied with its obligations to review

and produce documents responsive to Defendants’ requests. With respect to Plaintiff’s motion,

it is improper for two reasons, that it seeks discovery on discovery and was made prior to

seeking the requested information pursuant to a document request.

                                               CONCLUSION

         Vigorous advocacy is not measured by the number of motions a party files. The motions

at ECF Nos. 237 and 251 are hereby DENIED.


SO ORDERED.

Dated:      April 28, 2021
            New York, New York

                                                                KATHARINE H. PARKER
                                                            United States Magistrate Judge




                                                  2
